Citation Nr: 1642563	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-03 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability (claimed as pre-glaucoma with ocular hypertension).

2.  Entitlement to a higher initial disability rating for service-connected degenerative disc disease of the cervical spine, currently with evaluations of 20 percent prior to July 29, 2008 and 30 percent thereafter, with a separate evaluation of 30 percent assigned effective April 18, 2012 for service-connected radiculopathy, left middle radicular group, associated with degenerative disc disease of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee patellofemoral pain syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in relevant part, denied the Veteran's claims for entitlement to service connection for pre-glaucoma with ocular hypertension and right eye cataract, and granted service connection for degenerative disc disease of the cervical spine with a 20 percent evaluation, right knee patellofemoral pain syndrome with a 10 percent evaluation, and left knee patellofemoral pain syndrome with a 10 percent evaluation.

The RO subsequently issued rating decisions pertinent to the issue of entitlement to a higher initial disability rating for service-connected degenerative disc disease of the cervical spine: a September 2008 decision increased the disability rating for the Veteran's degenerative disc disease of the cervical spine to 30 percent, effective July 29, 2008, and an August 2012 decision granted service connection for radiculopathy of the left middle radicular group as a neurological abnormality associated with degenerative disc disease of the cervical spine, assigning a 30 percent disability rating effective April 18, 2012.   However, as these actions did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating for his service-connected cervical spine disability remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran's claims file contains evidence demonstrating that the Veteran has been provided with various diagnoses pertaining to his eyes.  Although the Veteran identified specific eye disabilities when raising his claim for service connection, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition, but rather, sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).   In light of the Court's decisions in Clemons and Brokowski, the Board has recharacterized the relevant issue on appeal as entitlement to service connection for an eye disability.  This will provide the most favorable review of the claim in keeping with the Court's holdings.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran submitted a claim for a TDIU in September 2014, which was most recently denied in an May 2015 rating decision; however, pursuant to Rice, the claim for a TDIU is part of his appeals currently before the Board for higher initial disability ratings, as the Veteran has asserted that his knee and neck symptoms prevent him from working.  The issue of entitlement to a TDIU has therefore been added to the above list of issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before it can proceed with well-informed adjudication.

As an initial matter, the most-recent VA examination regarding the appeals seeking higher initial ratings for service-connected disabilities was conducted in April 2012, approximately four and a half years ago.  While the passage of time alone is generally insufficient to render an otherwise appropriate VA examination inadequate for adjudicatory purposes, the Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On his February 2013 VA Form 9, the Veteran asserted that the pain in his neck, back, and both knees had significantly increased, and the Veteran's representative stated in an October 2016 informal hearing presentation that the prior examination was no longer contemporaneous.  The Board agrees.  On remand, an additional VA examination should be provided to assess the current severity and manifestations of the Veteran's service-connected cervical spine and bilateral knee disabilities and their resulting limitations on his occupational functioning.  

The Board further notes that a medical opinion has not yet been sought regarding the combined effect of the Veteran's service-connected disabilities on his ability to engage in various occupational tasks.  The Veteran has previously been awarded service connection for degenerative disc disease of the cervical spine, radiculopathy, left middle radicular group, patellofemoral pain syndrome of both knees, residuals left ankle sprain, tinnitus, bilateral hearing loss, and gastroesophageal reflux disease with hiatal hernia.  As of April 2012, the Veteran's combined disability rating was 70 percent, with one disability having a 40 percent or greater evaluation.  The Veteran therefore meets the numeric criterion for a schedular rating for a TDIU.  See 38 C.F.R. §§  4.16(a), 4.25 (2016).  For purposes of the regulation, the Veteran's service-connected degenerative disc disease of the cervical spine and radiculopathy, left middle radicular group are considered to be one disability, as they resulted from a common etiology or single accident.  See id.  In light of this, the Board finds that the Veteran should be scheduled for a VA examination to assess the Veteran's overall functional limitations when considering the combined effects of his service-connected disabilities, with a particular focus on impairment regarding occupational tasks.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Regarding the Veteran's claim seeking service connection for an eye disability, although the Veteran was provided with VA examination in October 2007 and November 2012, neither examination report includes an opinion as to the likelihood that any eye disability present during the appeal period arose during, or was otherwise related to the Veteran's active military service.  Additionally, the Board notes that the Veteran's enlistment examination documented residual injury to the right eye resulting from a childhood trauma, but no opinion has been requested or provided as to whether the pre-existing right eye disability was aggravated during service.  Therefore, on remand, the Veteran should be scheduled for an additional VA eye examination and an opinion should be provided as to the nature and etiology of any unilateral and/or bilateral disabilities of the eye present during the relevant appeal period.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, as the Board is remanding these matters for further development, the AOJ should take action to ensure that any outstanding records of VA treatment are obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records from March 2012 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to assess the current severity of his service-connected bilateral knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a. Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b. Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c. After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of each knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes, requiring the Veteran to sit for Z minutes/hours" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d. Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

e. Comment on the functional impact of the Veteran's knee disabilities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing Part 1, schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected cervical degenerative disc disease with associated radiculopathy of the left middle radicular group.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a. Conduct full range of motion studies for the cervical spine and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b. Provide specific findings as to the range of motion of the cervical spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c. After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the neck due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after lifting Y pounds" rather than "flare-ups of pain with heavy lifting").  Any additional loss of range of motion during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d. The examiner should also assess the severity (mild, moderate, severe) of Veteran's previously-diagnosed radiculopathy of the left middle radicular group, including by documenting the Veteran's reports regarding his symptomatology and functional limitations imposed by such. 

e. Comment on the functional impact of the Veteran's cervical spine disability and associated radiculopathy on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all the Veteran's service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, or performing other specific tasks, such as those requiring extended concentration or fine motor skills, or hearing/communication abilities.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to higher initial disability ratings for cervical spine degenerative disc disease with associated radiculopathy of the left middle radicular group and bilateral knee patellofemoral pain syndrome and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




